DIREXION FUNDS Evolution Managed Bond Fund Evolution All-Cap Equity Fund Evolution Large Cap Fund Evolution Small Cap Fund Evolution Total Return Fund STATEMENT OF ADDITIONAL INFORMATION 33 Whitehall Street, 10th Floor New York, New York10004 (800) 851-0511 The Direxion Funds (the “Trust”) is a management investment company, or mutual fund, that offers a variety of investment portfolios to the public.This Statement of Additional Information (“SAI”) relates to five of those portfolios, the Investor Class of the Evolution Managed Bond Fund, the Evolution All-Cap Equity Fund, the Evolution Large Cap Fund, the Evolution Small Cap Fund and the Evolution Total Return Fund (the “Funds”). This SAI dated December 28, 2007 is not a prospectus.It should be read in conjunction with the Funds’ Prospectus dated December 28, 2007.This SAI is incorporated herein by reference into the Funds’
